





Exhibit 10.1



EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (this “Agreement”) is entered into as of the
date set forth on the signature page hereto to be effective as of July 21, 2014
(the “Effective Date”) by and between Weatherford International plc (the
“Company”), and the individual signing as “Executive” on the signature page
hereto (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Board of Directors of the Company has previously determined that it
is in the best interests of the Company and its shareholders to induce the
employment of the Executive for the long-term benefit of the Company;


WHEREAS, the Company desires to employ the Executive on the terms set forth
below to provide services to the Company and its Affiliated companies, and the
Executive is willing to accept such employment and provide such services on the
terms set forth in this Agreement; and


WHEREAS, the Executive agrees that immediately following the entry into this
Agreement, the Agreement will be assigned to Weatherford Management Company
Switzerland LLC via a separate letter agreement. Executive and the Company
further agree that immediately following such assignment, with no further action
required by any party, and as provided in Section 2 of this Agreement, Executive
will be seconded to the employment of Weatherford U.S., L.P.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto do hereby agree that:


1.Certain Definitions.
(a)“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.
(b)“Annual Bonus” shall mean the Executive’s annual bonus under the then-current
annual incentive plan of the Company and any of its Affiliated companies.
(c)“Annual Bonus Amount” shall mean the amount of the Annual Bonus, if any, paid
or provided in any form (whether in cash, securities or any combination thereof)
by the Company or any of its Affiliated companies to or for the benefit of the
Executive for services rendered or labor performed during a fiscal year of the
Company (it being understood that if an Annual Bonus is paid in multiple
installments for a year, all such installments shall be aggregated as a single
payment for that year in determining the Annual Bonus Amount). The Executive’s
Annual Bonus Amount shall be determined by including any portion thereof that
the Executive could have received in cash or securities in lieu of (i) any
elective deferrals made by the Executive pursuant to all nonqualified deferred
compensation plans or (ii) elective contributions made on the Executive’s behalf
by the Company pursuant to a qualified cash or deferred arrangement (as defined
in section 401(k) of the Code) or pursuant to a plan maintained under section
125 of the Code.
(d)“Applicable Multiple” shall mean the number identified as such on the
signature page hereto.


--------------------------------------------------------------------------------

Executive Employment Agreement

--------------------------------------------------------------------------------



(e)“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
(f)“Board” shall mean the Board of Directors of the Company.
(g)“Cause” shall mean:
(i)the willful and continued failure of the Executive to substantially perform
the Executive’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness or anticipated failure after
the issuance of a Notice of Breach for Good Reason by the Executive pursuant to
Section 4(d)), after a written demand for substantial performance is delivered
to the Executive by the Board or the Chief Executive Officer which specifically
identifies the manner in which the Executive has not substantially performed the
Executive’s duties; or
(ii)the Executive willfully engaging in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.
No act, or failure to act, on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or based upon the duly informed
advice of outside or inside counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. The cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive, and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.
(h)“Change of Control” shall be deemed to have occurred if any event set forth
in any one of the following paragraphs shall have occurred:
(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
twenty percent (20%) or more of either (A) the then outstanding ordinary shares
of the Company (the “Outstanding Company Registered Shares”) or (B) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”), excluding any Person who becomes such a Beneficial Owner in
connection with a transaction that complies with clauses (A), (B) and (C) of
paragraph (iii) below;
(ii)    individuals, who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least two-thirds (2/3)
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two-thirds (2/3)
of the Incumbent Board shall be considered as though such individual was a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or any other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;


--------------------------------------------------------------------------------

2    Executive Employment Agreement

--------------------------------------------------------------------------------



(iii)    the consummation of an acquisition, reorganization, reincorporation,
redomestication, merger, amalgamation, consolidation, plan or scheme of
arrangement, exchange offer, business combination or similar transaction of the
Company or any of its Subsidiaries or the sale, transfer or other disposition of
all or substantially all of the Company’s Assets (any of which a “Corporate
Transaction”), unless, following such Corporate Transaction or series of related
Corporate Transactions, as the case may be, (A) all of the individuals and
Entities who were the Beneficial Owners, respectively, of the Outstanding
Company Registered Shares and Outstanding Company Voting Securities immediately
prior to such Corporate Transaction own or beneficially own, directly or
indirectly, more than sixty-six and two-thirds percent (66-2/3%) of,
respectively, the Outstanding Company Registered Shares and the combined voting
power of the Outstanding Company Voting Securities entitled to vote generally in
the election of directors (or other governing body), as the case may be, of the
Entity resulting from such Corporate Transaction (including, without limitation,
an Entity (including any new parent Entity) which as a result of such
transaction owns the Company or all or substantially all of the Company’s Assets
either directly or through one (1) or more Subsidiaries or Entities) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Registered Shares and the
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding any Entity resulting from such Corporate Transaction or any employee
benefit plan (or related trust) of the Company or such Entity resulting from
such Corporate Transaction) beneficially owns, directly or indirectly, twenty
percent (20%) or more of, respectively, the then outstanding shares of common
stock of the Entity resulting from such Corporate Transaction or the combined
voting power of the then outstanding voting securities of such Entity except to
the extent that such ownership existed prior to the Corporate Transaction and
(C) at least two-thirds (2/3) of the members of the board of directors (or other
governing body) of the Entity resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the approval of such Corporate
Transaction; or
(iv)    approval or adoption by the Board or the shareholders of the Company of
a plan or proposal which could result directly or indirectly in the liquidation,
transfer, sale or other disposal of all or substantially all of the Company’s
Assets or the dissolution of the Company, excluding any transaction that
complies with clauses (A), (B) and (C) of paragraph (iii) above.
(i)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(j)“Company” shall mean Weatherford International plc, an Irish public limited
company, or any successor to Weatherford International plc, including but not
limited to any Entity into which Weatherford International plc is merged,
consolidated or amalgamated, or any Entity otherwise resulting from a Corporate
Transaction.
(k)“Company’s Assets” shall mean the assets (of any kind) owned by the Company,
including, without limitation, the securities of the Company’s Subsidiaries and
any of the assets owned by the Company’s Subsidiaries.
(l)“Disability” shall mean the absence of the Executive from performance of the
Executive’s duties with the Company on a substantial basis for one hundred
twenty (120) calendar days within any 12 month period as a result of incapacity
due to mental or physical illness.
(m)“Employment Period” shall mean the period commencing on the Effective Date
and ending on the third anniversary of the Effective Date; provided, however,
that commencing on the third anniversary of the Effective Date, and on each
subsequent annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously


--------------------------------------------------------------------------------

3    Executive Employment Agreement

--------------------------------------------------------------------------------



terminated, the Employment Period shall be automatically extended so as to
terminate one (1) year after such Renewal Date, unless at least 120 days prior
to the Renewal Date the Company shall give notice to the Executive that the
Employment Period shall not be so extended.
(n)“Entity” shall mean any corporation, partnership, association, joint-stock
company, limited liability company, trust, unincorporated organization or other
business entity.
(o)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended from time to time.
(p)“Good Reason” shall mean the occurrence of any of the following:
(i)the assignment to the Executive of any position, authority, duties or
responsibilities materially inconsistent with the Executive’s position
(including offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 3(a), or any other action by the
Company or any Subsidiary which results in a material diminution in such
position, authority, duties or responsibilities (including, in connection with a
Change of Control or other Corporate Transaction in which the Company’s
registered shares may cease to be publicly traded, Executive being assigned to
any position (including offices, titles and reporting requirements), authority,
duties or responsibilities that are not at or with the ultimate parent company
engaged in the business of the successor to the Company or the corporation or
other Entity surviving or resulting from such Corporate Transaction), excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive; provided that any alteration by the Company of
Executive’s position, authority, duties or responsibilities shall not constitute
Good Reason if the Executive continues to report directly to either the Chief
Executive Officer;
(ii)any material failure by the Company or any Subsidiary to comply with any of
the provisions of this Agreement (including, without limitation, its obligations
under Section 3(a)), other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company, or a
Subsidiary, as appropriate, promptly after receipt of notice thereof given by
the Executive; or
(iii)the Company’s requiring the Executive to be based at any office or location
that is more than 30 miles from the location provided in the signature page of
this Agreement;
(iv)any failure by the Company to comply with and satisfy Section 13(c)
(regarding assumption of this Agreement by a successor); or
(v)the Company’s giving of notice to the Executive that the Employment Period
shall not be extended.
provided, that no such event described in (i) through (iv) above shall
constitute “Good Reason” if the Company cures such event within thirty (30) days
following the Company’s receipt of a Notice of Breach asserting that such event
constitutes Good Reason; and provided, further, that no event described in (i)
through (iv) above shall constitute “Good Reason” unless the Company receives a
Notice of Breach within ninety (90) days following the date such Executive
obtains actual knowledge of such event (or


--------------------------------------------------------------------------------

4    Executive Employment Agreement

--------------------------------------------------------------------------------



such longer period as Executive and the Company may agree to allow for
reasonable investigation and remedy of such event).


(q)“IRS” shall mean the U.S. Internal Revenue Service.
(r)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Subsidiaries, (ii) a trustee or
other fiduciary holding securities under a Benefit Plan of the Company or any of
its Affiliated companies, (iii) an underwriter temporarily holding securities
pursuant to an offering by the Company of such securities, or (iv) a corporation
or other Entity owned, directly or indirectly, by the shareholders of the
Company in the same proportions as their ownership of registered shares of the
Company.
(s)“Section 409A” means Section 409A of the Code and the final Department of
Treasury regulations issued thereunder.
(t)“Section 409A Amounts” means those amounts that are deferred compensation
subject to Section 409A.
(u)“Separation From Service” shall have the meaning ascribed to such term in
Section 409A.
(v)“Specified Employee” shall have the meaning ascribed to such term in
Section 409A.
(w)“Subsidiary” shall mean any majority-owned subsidiary of the Company or any
majority-owned subsidiary thereof, or any other Entity in which the Company
owns, directly or indirectly, a significant financial interest provided that the
Chief Executive Officer of the Company designates such Entity to be a Subsidiary
for the purposes of this Agreement.
2.Employment Period. The Company hereby agrees that the Company will employ the
Executive, and the Executive hereby agrees to be employed by the Company subject
to the terms and conditions of this Agreement during the Employment Period.
During the Employment Period, the Executive may be seconded to the employment of
Weatherford U.S., L.P. (or such other Affiliated company as specifically
designated by the Company) (the “Seconded Affiliate Company”), but without
prejudice to the Company’s obligations or the Executive’s rights under this
Agreement. The Executive shall carry out her duties as if they were duties to be
performed on behalf of the Company. Each Seconded Affiliate Company shall be
subject to all of the obligations and agreements of the Company under this
Agreement and the Company shall be responsible for actions and inactions of the
Seconded Affiliate Company. Any breach or failure to abide by the terms and
conditions of this Agreement by a Seconded Affiliate Company shall be deemed to
constitute a breach or failure to abide by the Company.
3.Terms of Employment.
(a)    Position and Duties.
(i)    During the Employment Period, the Executive’s position with the Company
(including offices, titles, reporting requirements, duties and responsibilities)
shall be as identified on the signature page hereto or as shall be revised by
the mutual agreement of the Executive and the Company.


--------------------------------------------------------------------------------

5    Executive Employment Agreement

--------------------------------------------------------------------------------



(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities in clause (A), (B), and (C) together do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that such activities have been
conducted by the Executive prior to the date hereof, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the date hereof shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.
(b)    Compensation.
(i)    Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate. During the Employment Period, the Annual Base Salary shall be reviewed no
more than twelve (12) months after the last salary increase awarded to the
Executive prior to the date hereof and thereafter at least annually; provided,
however, that a salary increase shall not necessarily be awarded as a result of
such review. Any increase in Annual Base Salary may not serve to limit or reduce
any other obligation to the Executive under this Agreement. The term “Annual
Base Salary” as utilized in this Agreement shall refer to Annual Base Salary as
may be in effect from time to time, provided, however, that the Annual Base
Salary shall not be reduced unless such reduction is part of an initiative that
applies to and affects all similarly situated executive officers of the Company
equally and proportionately.
(ii)    Annual Bonus. The Executive shall be eligible for an Annual Bonus for
each fiscal year ending during the Employment Period on the same basis as other
similarly situated executive officers under the Company’s then-current executive
officer annual incentive program, pro-rated based on Executive’s first day of
employment. Each such Annual Bonus shall be paid no later than two and a half
(2½) months after the end of the fiscal year for which the Annual Bonus is
awarded.
(iii)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs in which similarly situated
executive officers of the Company and its Affiliated companies participate.
(iv)    Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible to
participate in and shall receive all benefits under and participate in all
welfare benefit and retirement plans, practices, policies and programs provided
by the Company and its Affiliated companies (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
in which similarly situated executive officers of the Company and its Affiliated
companies participate or which they receive. For the avoidance of doubt,
Executive shall not participate in any “closed”, “frozen” or “suspended” plans
or receive any compensation or benefits related to such plans.


--------------------------------------------------------------------------------

6    Executive Employment Agreement

--------------------------------------------------------------------------------



(v)    Fringe Benefits. During the Employment Period, the Executive shall be
entitled to receive such fringe benefits as similarly situated executive
officers of the Company and its Affiliated companies receive.
(vi)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliated companies in effect for the
Executive on the date hereof.
(vii)    Vacation. During the Employment Period, the Executive shall be entitled
to at least six (6) weeks paid vacation or such greater amount of paid vacation
as may be applicable to the similarly situated executive officers of the Company
and its Affiliated companies.
(viii)    Initial Stock Grant. In consideration for all amounts, benefits, and
other things of value the Executive surrendered or relinquished or otherwise
were forgone due to the Executive leaving her position with the Executive’s
previous employer in order to become employed with the Company, and as an
inducement for Executive to become employed by the Company, at commencement of
Executive’s employment under this Agreement, the Company shall (a) pay the
Executive a one-time lump sum payment in the gross amount of $100,000, which
such amount shall be paid on the first regularly scheduled payroll date
following the Effective Date, and (b) five business days following the Effective
Date, grant the Executive Restricted Units of a value of $1.3 million (the
“Share Grant”) under the terms of the Weatherford International plc 2010 Omnibus
Incentive Plan, as such may be amended from time to time (the “2010 Plan”). The
actual quantity of Restricted Units, terms, and conditions applicable to the
Share Grant shall be set forth in an award agreement (the “Share Award
Agreement”) the form of which is attached as Annex A hereto. The shares
underlying the Share Grant shall vest over a period of three (3 ) years, with
one-third of the Share Grant vesting on each anniversary following the date of
the Share Grant. Notwithstanding anything to the contrary herein, if there is
any inconsistency between the terms of the Share Award Agreement and this
Agreement with respect to the Share Grant, the terms of the Share Award
Agreement shall control.
4.Termination of Employment.
(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period, it may provide the Executive with written
notice in accordance with Section 14(b) of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective thirty (30) days after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that within the
thirty (30)-day period after such receipt, the Executive shall not have returned
to full-time performance of the Executive’s duties. In addition, if a physician
selected by the Executive determines that the Disability of the Executive has
occurred, the Executive (or her representative) may provide the Company with
written notice in accordance with Section 14(b) of the Executive’s intention to
terminate her employment. In such event, the Disability Effective Date shall be
thirty (30) days after receipt of such notice by the Company.
(b)    Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause.


--------------------------------------------------------------------------------

7    Executive Employment Agreement

--------------------------------------------------------------------------------



(c)    Good Reason. The Executive’s employment may be terminated by the
Executive at any time during the Employment Period for Good Reason or without
Good Reason.
(d)    Notice of Breach and Notice of Termination. Any termination during the
Employment Period by the Company or by the Executive shall be communicated by
notice in writing to the other party hereto given in accordance with Section
14(b). For purposes of this Agreement, a “Notice of Breach” means a written
notice from the Executive to the Company which (i) indicates the specific
provision in this Agreement that the Executive contends the Company has
breached, and (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances the Executive claims provide the basis for the breach.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date, in the case of a notice by the Company, shall
be not more than 120 days after the giving of such notice). The failure by the
Executive or the Company to set forth any fact or circumstance which contributes
to a showing of Good Reason or Cause shall not waive any right of the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder. If a breach exists
and a Notice of Breach is timely delivered hereunder, it shall automatically be
deemed a Notice of Termination if the Company fails to cure the event described
in the Notice of Breach within thirty (30) days of receipt of the Notice of
Breach.
(e)    Date of Termination. “Date of Termination” shall mean:
(i)    if the Executive’s employment is terminated other than by reason of death
or Disability, the date of receipt of the Notice of Termination or any later
date specified therein (or, in the event the Executive has a Separation From
Service without the delivery of a Notice of Termination, then the date of such
Separation From Service), as the case may be; provided that in the case of a
termination by the Executive for Good Reason, such Notice of Breach shall be
deemed void if the Company cures the matter giving rise to Good Reason pursuant
to the proviso in Section 1(p); and
(ii)    if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.
5.Obligations of the Company Upon Termination.
(a)    Benefit Obligation and Accrued Obligation Defined. For purposes of this
Agreement, “Benefit Obligation” shall mean all benefits to which the Executive
(or her designated beneficiary or legal representative, as applicable) is
entitled or vested (or becomes entitled or vested as a result of termination)
under the terms of all employee benefit and compensation plans, agreements,
arrangements, programs, policies, practices, contracts or agreement of the
Company and its Affiliated companies (collectively, “Benefit Plans”) in which
the Executive is a participant as of the Date of Termination and to the extent
not theretofore paid or provided. “Accrued Obligation” means the sum of (i) the
Executive’s Annual Base Salary through the Date of Termination for periods
through but not following her Separation From Service and (ii) any accrued
vacation pay earned by the Executive, in each case, to the extent not
theretofore paid.


--------------------------------------------------------------------------------

8    Executive Employment Agreement

--------------------------------------------------------------------------------



(b)    Death, Disability, Good Reason or Other than For Cause. If, during the
Employment Period, the Executive’s employment is terminated by reason of the
Executive’s death or Disability, by the Company for any reason other than for
Cause or by the Executive for Good Reason:
(i)    The Company shall pay (or cause to be paid) to the Executive (or
Executive’s heirs, beneficiaries or representatives as applicable), (A) in a
lump sum in cash (I) the Accrued Obligation within thirty (30) days after the
Date of Termination and (II) the Benefit Obligation at the times specified in
and in accordance with the terms of the applicable Benefit Plans, and (B) at the
times specified in clause (iv), the following amounts:
(I)     an amount equal to the Executive’s Annual Base Salary through the Date
of Termination for periods following her Separation From Service to the extent
not theretofore paid;


(II)     an amount equal to the product of (i) the Annual Bonus Amount that
would be payable in respect of the fiscal year during which the termination
occurs (and annualized for any fiscal year consisting of less than twelve
(12) months) based on actual performance through the last date of employment and
(ii) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is
three hundred sixty-five (365); and


(III)     an amount equal to the Applicable Multiple (or, in the event of a
termination due to death or Disability or the Company’s failure to extend the
Employment Period pursuant to clause (v) of the definition of “Good Reason” then
the number “one” shall be substituted for the Applicable Multiple) times the sum
of (i) the Annual Base Salary received by the Executive as of the Date of
Termination and (ii) the Executive’s target Annual Bonus for the fiscal year
during which the termination occurs.


(ii)    For a period of time equal to one year multiplied by the Applicable
Multiple from the Executive’s Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue dental and health benefits to the Executive and the
Executive’s family equal to those which would have been provided to them in
accordance with the dental and health insurance plans, programs, practices and
policies described in Section 3(b)(iv) if the Executive’s employment had not
been terminated; provided, however, that with respect to any of such dental and
health insurance plans, programs, practices or policies requiring an employee
contribution, the Executive (or Executive’s heirs or beneficiaries as
applicable) shall continue to pay the monthly employee contribution for same,
and provided further, that if the Executive becomes re-employed by another
employer and is eligible to receive dental and health insurance benefits under
another employer provided plan, the dental and health insurance benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. If any of the dental and health
insurance benefits specified in this Section 5(b)(ii) are taxable to the
Executive and are not exempt from Section 409A, the following provisions shall
apply to the reimbursement or provision of such benefits. The Executive shall be
eligible for reimbursement on an in-kind basis, during the period described in
the first sentence of this Section 5(b)(ii). The amount of such benefit expenses
eligible for reimbursement or the in-kind benefits provided under this Section
5(b)(ii), during the Executive’s taxable year will not affect the expenses
eligible for reimbursement, or the benefits to be provided, in any other taxable
year (with the exception of applicable lifetime maximums applicable to medical
expenses or medical benefits described in Section 105(b) of the Code). The
Executive’s right to reimbursement or direct provision of benefits under this
Section 5(b)(ii) is not subject to liquidation or exchange for another benefit.
To the extent that the benefits provided to the Executive pursuant to this
Section 5(b)(ii) are taxable to the Executive and are not otherwise exempt from
Section 409A, any


--------------------------------------------------------------------------------

9    Executive Employment Agreement

--------------------------------------------------------------------------------



reimbursement amounts to which the Executive would otherwise be entitled under
this Section 5(b)(ii) during the first six (6) months following the date of the
Executive’s Separation From Service shall be accumulated and paid to the
Executive on the date that is six (6) months following the date of her
Separation From Service. All reimbursements by the Company under this
Section 5(b)(ii) shall be paid no later than the earlier of (i) the time periods
described above and (ii) the last day of the Executive’s taxable year following
the taxable year in which the expense was incurred by the Executive.
(iii)    The Company shall, at its sole expense as incurred, provide the
Executive (upon request) with reasonable outplacement services (up to a maximum
of $35,000) from a provider selected by the Company. The Company shall directly
pay the provider the fees for such outplacement services. The period during
which such outplacement services shall be provided to the Executive at the
expense of the Company shall not extend beyond the last day of the second
taxable year of the Executive following the taxable year of the Executive during
which she incurs a Separation From Service.
(iv)    The Company shall pay or provide to the Executive the amounts or
benefits specified in Section 5(b)(i) thirty (30) days following the date of the
Executive’s Separation From Service if she is not a Specified Employee on the
date of her Separation From Service or on the date that is six (6) months
following the date of her Separation From Service if she is a Specified
Employee; provided, however, that the pro-rata bonus payment described under
Section 5(b)(i)(II) shall be paid at the time when the Annual Bonus for such
year would normally be paid pursuant to Section 3(b)(ii).
(v)    If the Executive is a Specified Employee, on the date that is six (6)
months following the Executive’s Separation From Service, the Company shall pay
to the Executive, in addition to the amounts reflected in clause (iv), an amount
equal to the interest that would be earned on the amounts specified in
Section 5(b)(i).
(c)    Cause. If the Executive’s employment is terminated for Cause during and
prior to the expiration of the Employment Period, this Agreement shall terminate
without further obligations to the Executive, other than the obligation to pay
to the Executive (i) (A) the Accrued Obligation and (B) the Benefit Obligation
in accordance with the terms of the applicable Benefit Plans, and (ii) her
Annual Base Salary through the Date of Termination for periods following her
Separation From Service on the date that is thirty (30) days following the date
of the Executive’s Separation From Service if she is not a Specified Employee or
on the date that is six (6) months following the date of her Separation From
Service if she is a Specified Employee.
(d)    Termination by Executive Other Than for Good Reason. If the Executive
voluntarily terminates her employment during and prior to the expiration of the
Employment Period for any reason other than for Good Reason, the Executive’s
employment shall terminate without further obligations to the Executive, other
than the obligation to pay to the Executive (i)  the Accrued Obligation, (ii)
the Benefit Obligation, (iii) her Annual Base Salary through the Date of
Termination for periods following her Separation From Service, and (iv)  the
rights provided in Section 6. The Accrued Obligation shall be paid to the
Executive in a lump sum in cash within thirty (30) days after the Date of
Termination and the Benefit Obligation shall be paid in accordance with the
terms of the applicable Benefit Plans. The Company shall pay to the Executive
the amount specified in clause (iii) on the date that is thirty (30) days
following the date of the Executive’s Separation From Service if she is not a
Specified Employee or on the date that is six (6) months following the date of
her Separation From Service if she is a Specified Employee.


--------------------------------------------------------------------------------

10    Executive Employment Agreement

--------------------------------------------------------------------------------



6.Other Rights. Except as provided herein, nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its Affiliated
companies and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any plan,
contract or agreement with the Company or any of its Affiliated companies.
Except as otherwise expressly provided herein, amounts which are vested
benefits, which vest according to the terms of this Agreement or which the
Executive is otherwise entitled to receive under any Benefit Plans or any other
plan, policy, practice or program of or any contract or agreement with the
Company or any of its Affiliated companies prior to, at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice, program, contract or agreement. If any severance payments are required
to be paid to the Executive in conjunction with severance of employment under
federal, state or local law, the severance payments paid to the Executive under
this Agreement will be deemed to be in satisfaction of any such statutorily
required benefit obligations to the extent that doing so would not result in an
acceleration of payment of nonqualified deferred compensation that is prohibited
under Section 409A.
7.Full Settlement.
(a)    No Rights of Offset. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.
(b)    No Mitigation Required. The Company agrees that, if the Executive’s
employment with the Company terminates, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Agreement. Further, except as
specified in Section 5(b)(ii), the amount of any payment or benefit provided for
in this Agreement shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
(c)    Legal Fees. The Company agrees to pay promptly as incurred, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest by the Company or the Executive of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereto (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), provided that the Executive shall agree and undertake to reimburse
the Company for such amounts paid if, but only if, the Executive is determined
to have acted in bad faith in connection with the legal dispute, as determined
in a final, non-appealable decision by a court of competent jurisdiction. The
legal fees or expenses that are subject to reimbursement pursuant to this
Section 7(c) shall not be limited as a result of when the fees or expenses are
incurred. The amount of legal fees or expenses that is eligible for
reimbursement pursuant to this Section 7(c) during a given taxable year of the
Executive shall not affect the amount of expenses eligible for reimbursement in
any other taxable year of the Executive. The right to reimbursement pursuant to
this Section 7(c) is not subject to liquidation or exchange for another benefit.
Any amount to which the Executive is entitled to reimbursement under this
Section 7(c) during the first six (6) months following the date of the
Executive’s Separation From Service shall be accumulated and paid to the
Executive on the date that is six (6) months following the date of her
Separation From Service. All reimbursements by the Company under this Section
7(c) shall be paid no later than the earlier of (i) the time periods described
above and (ii) the last day of the Executive’s taxable year next following the
taxable year in which the expense was incurred by the Executive.


--------------------------------------------------------------------------------

11    Executive Employment Agreement

--------------------------------------------------------------------------------



8.Certain Additional Payments by the Company.
(a)    In the event that part or all of the consideration, compensation or
benefits to be paid to the Executive under this Agreement together with the
aggregate present value of payments, consideration, compensation and benefits
under all other plans, arrangements and agreements applicable to the Executive,
constitute “excess parachute payments” under Section 280G(b) of the Code subject
to an excise tax under Section 4999 of the Code (collectively, the “Parachute
Amount”) the amount of excess parachute payments which would otherwise be
payable to the Executive or for the Executive’s benefit under this Agreement
shall be reduced to the extent necessary so that no amount of the Parachute
Amount is subject to an excise tax under Section 4999 (the “Reduced Amount”);
provided that such amounts shall not be so reduced if, without such reduction,
the Executive would be entitled to receive and retain, on a net after tax basis
(including, without limitation, after any excise taxes payable under Section
4999), an amount of the Parachute Amount which is greater than the amount, on a
net after tax basis, that the Executive would be entitled to retain upon receipt
of the Reduced Amount.
(b)    If the determination made pursuant to Section 8(a) results in a reduction
of the payments that would otherwise be paid to the Executive except for the
application of Section 8(a), such reduction in payments due under this Agreement
shall be first applied to reduce any cash severance payments that the Executive
would otherwise be entitled to receive hereunder and shall thereafter be applied
to reduce other payments and benefits in a manner that would not result in
subjecting Executive to additional taxation under Section 409A of the Code.
Within ten days following such determination, but not later than thirty days
following the date of the event under Section 280G(b)(2)(A)(i), the Company
shall pay or distribute to the Executive or for the Executive’s benefit such
amounts as are then due to the Executive under this Agreement and shall promptly
pay or distribute to the Executive or for her benefit in the future such amounts
as become due to Executive under this Agreement.
9.Confidential Information. The Company agrees to provide Executive secret or
confidential information, knowledge or data relating to the Company or any of
its Affiliated companies during Executive’s employment. The Executive shall hold
in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its Affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its Affiliated companies, provided that it shall not apply to information
which is or shall become public knowledge (other than by acts by the Executive
or representatives of the Executive in violation of this Agreement), information
that is developed by the Executive independently of such information, or
knowledge or data or information that is disclosed to the Executive by a third
party under no obligation of confidentiality to the Company. After termination
of the Executive’s employment with the Company, the Executive shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any such information, knowledge or data
to anyone other than the Company and those designated by it. In no event shall
an asserted violation of the provision of this Section 9 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.
10.Work Product.


(a)    Executive acknowledges that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) which relate to the Company’s or
any of its Affiliated companies’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by the Executive while employed by the Company and its
Affiliated companies


--------------------------------------------------------------------------------

12    Executive Employment Agreement

--------------------------------------------------------------------------------



(“Work Product”) belong to the Company and/or such Affiliated company. Executive
shall promptly disclose such Work Product to the Company and perform all actions
reasonably requested by the Company (whether during or after employment) to
establish and confirm such ownership (including, without limitation, the
execution of assignments, consents, powers of attorney and other instruments).
(b)    Notwithstanding the obligations set forth in Section 9 and this Section
10, after termination of the Executive’s employment with the Company, the
Executive shall be free to use Residuals of the Company’s confidential
information and Work Product for any purpose, subject only to its obligations
with respect to disclosure set forth herein and any copyrights and patents of
the Company. The term “Residuals” means information in non-tangible form that
may be retained in the unaided memory of the Executive derived from the
Company’s confidential information and Work Product to which the Executive has
had access during the Executive’s employment with the Company. The Executive may
not retain or use the documents and other tangible materials containing the
Company’s confidential information or Work Product after the termination of the
Executive’s employment with the Company.
11.Non-Competition; Non-Solicitation. The Executive acknowledges and recognizes
the highly competitive nature of the businesses of the Company and its
Affiliated companies, and agrees that to protect the Company’s confidential
information it is necessary to enter into restrictive covenants as follows:


(a)    During the Employment Period and for a period of one year following the
date Executive ceases to be employed by the Company (the “Restricted Period”),
Executive shall not accept employment with or render services to any
Unauthorized Competitor as a director, officer, agent, employee, independent
contractor or consultant. In order to protect the Company’s good will and other
legitimate business interests, provide greater flexibility to Executive in
obtaining other employment and to provide both parties with greater certainty as
to their obligations hereunder, the parties agree that Executive shall not be
prohibited from accepting employment anywhere in the world with any company or
other enterprise except an Unauthorized Competitor. For purposes of this
Agreement, an “Unauthorized Competitor” means Schlumberger Limited, Halliburton
Company and Baker Hughes Inc., including any and all of their parents,
subsidiaries, affiliates, joint ventures, divisions, successors, or assigns.
Notwithstanding the foregoing, the non-competition restrictions set forth in
this Section 11(a) shall not apply if the Executive terminates employment for
any reason within one year following a Change of Control. Additionally, if
Executive voluntarily terminates employment other than for Good Reason, the
non-competition restrictions set forth in this Section 11(a) shall apply only if
(i) the Company notifies the Executive of its intent to enforce the provisions
of this Section 11(a) within 15 days following the Executive’s Separation From
Service and (ii) the Company pays the Executive a lump sum amount on the date
that is 30 days following the date of the Executive’s Separation From Service
(if the Executive is not a Specified Employee on the date of such Separation
From Service), or on the date that is six months following the Executive’s
Separation From Service (if the Executive is a Specified Employee on the date of
such Separation From Service), equal to the sum of (x) the Annual Base Salary
received by the Executive as of the Date of Termination and (y) the Executive’s
target Annual Bonus for the fiscal year during which the termination occurs.
(b)    Executive further agrees that during the Restricted Period, she shall not
at any time, directly or indirectly, induce, entice, solicit or hire (or attempt
to induce, entice, solicit or hire) (i) any employee of the Company or any of
its Affiliated companies to leave the employment of the Company or any of its
Affiliated companies or (ii) any former employee of the Company or any of its
Affiliated


--------------------------------------------------------------------------------

13    Executive Employment Agreement

--------------------------------------------------------------------------------



companies who terminated employment coincident with or within three months prior
to the date of the Executive’s Separation From Service.
(c)    Executive and the Company agree and stipulate that the agreements
contained in this Section 11 are fair and reasonable in light of all the facts
and circumstances of the relationship between Executive and the Company and
agree that the consideration provided by the Company is not illusory. Executive
further agrees that the restrictive covenants in this Section 11 do not prevent
Executive from using and offering the skills Executive possessed before
receiving the Company’s confidential information. Executive and the Company also
acknowledge that any amount paid under Section 5(b) (if applicable) shall be
deemed paid in part as consideration for the agreements contained in this
Section 11. It is expressly understood and agreed that although the Executive
and the Company consider the restrictions contained in this Section 11 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein or the other provisions of this Agreement.
12.Disputed Payments And Failures To Pay. If the Company fails to make a payment
under this Agreement in whole or in part as of the payment date specified in
this Agreement, either intentionally or unintentionally, other than with the
consent of the Executive, then following the fifth day after the Executive
notifies the Company in writing of its failure to pay, the Company shall owe the
Executive interest on the delayed payment at the applicable Federal rate
provided for in section 7872(f)(2)(A) of the Code if the Executive (i) accepts
the portion (if any) of the payment that the Company is willing to make (unless
such acceptance will result in a relinquishment of the claim to all or part of
the remaining amount) and (ii) makes prompt and reasonable good faith efforts to
collect the remaining portion of the payment. Any such interest payments shall
become due and payable effective as of the applicable payment date(s) specified
in Section 5 with respect to the delinquent payment(s) due under Section 5.
13.Successors.
(a)    This Agreement is personal to the Executive and shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, amalgamation, scheme of arrangement, exchange
offer, operation of law or otherwise (including any purchase, merger,
amalgamation, Corporate Transaction or other transaction involving the Company
or any Subsidiary or Affiliate of the Company)), to all or substantially all of
the Company’s business and/or Company’s Assets to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.


--------------------------------------------------------------------------------

14    Executive Employment Agreement

--------------------------------------------------------------------------------



Failure of the Company to obtain such assumption and agreement at or prior to
the effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive’s employment for Good Reason after a
Change of Control, except that, (i) for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the Date
of Termination and (ii) the Company shall be given the opportunity to cure such
breach as described under the proviso to Section 1(p). As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as provided above.
14.Miscellaneous.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS. The captions
of this Agreement are not part of the provisions hereof and shall have no force
or effect. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Subject to Section 16 of this
Agreement, this Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed: if to the Executive,
to the address set forth on the signature page hereto; and, if to the Company,
to: Weatherford International plc, Bahnhofstrasse 1, 6340 Baar, Switzerland,
Attention: Chief Executive Officer, with a copy to Attention: Chief Financial
Officer, 2000 St. James Place, Houston, Texas 77056 and a copy by email to
LegalWeatherford@weatherford.com. Notices and communications shall be effective
when actually received by the addressee.
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(d)    The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(e)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including without limitation, the
right of the Executive to terminate employment for Good Reason shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.
(f)    This Agreement, the Share Award Agreement attached hereto as Annex A and
the Assignment Agreement together constitute the entire agreement and
understanding between the parties relating to the subject matter hereof. In the
event of any conflict between this Agreement and any other contract, plan,
arrangement or understanding between the Executive and the Company (or any
Affiliate of the Company), this Agreement shall control.
15.Section 409A. Notwithstanding anything herein to the contrary, (i) if at the
time of the Executive’s termination of employment with the Company the Executive
is a “specified employee” as


--------------------------------------------------------------------------------

15    Executive Employment Agreement

--------------------------------------------------------------------------------



defined in Section 409A of the Code and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following the Executive’s termination of employment with
the Company (or the earliest date as is permitted under Section 409A of the
Code) and (ii) if any other payments of money or other benefits due to the
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Board, that
does not cause such an accelerated or additional tax. The Company shall consult
with the Executive in good faith regarding the implementation of the provisions
of this Section 15; provided that neither the Company nor any of its employees
or representatives shall have any liability to Executive with respect to
thereto.
16.Changes Due to Compliance with Applicable Law. Notwithstanding any provision
to the contrary in this Agreement, the Executive acknowledges and agrees that:
(a) compensation, bonuses, business expenses, benefits and related rights or
arrangements may require approval by the Company’s shareholders under applicable
law, and are therefore subject to change, modification or amendment; (b) if the
Company determines in good faith that this Agreement or any rights or
obligations hereunder must be changed, modified or amended in order to comply
with applicable law (including to avoid the possibility of criminal sanctions),
the Company may unilaterally change, amend or modify this Agreement and any and
all provisions, rights or obligations hereunder, including without limitation,
amounts or types of compensation, terms of employment, length of the Employment
Period, amounts owed to Executive, benefits, vesting, offset rights, mitigation
obligations and other things of value, but only to the extent such modifications
are made to the agreements of all similarly situated corporate officers of the
Company on a non-discriminatory basis and are reasonably required to comply with
applicable law; and (c) any such change, amendment or modification by the
Company to this Agreement does not give the Executive Good Reason to terminate
the Agreement (nor receive any amounts or benefits as a result thereof) and
would not entitle the Executive to deliver a Notice of Breach or Notice of
Termination provided that the Company makes a good faith effort to compensate
Executive for any loss Executive may suffer as a result of the amendment or
modification by offering alternative, equivalent forms of compensation that do
not violate applicable law.


--------------------------------------------------------------------------------

16    Executive Employment Agreement

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board or relevant committee thereof, the
Company has caused these presents to be executed in its name and on its behalf,
all as of the day and year set forth below.




DATE: October 21, 2014



--------------------------------------------------------------------------------



Applicable Multiple: three (3)


Position: Executive Vice President, General Counsel and Corporate Secretary


Address for notices to Executive:


****
                    
Reporting to: Chief Executive Officer


Duties: Legal and Compliance    


Location: 2000 St. James Place, Houston, Texas, 77056

--------------------------------------------------------------------------------







/s/ Dianne Ralston                
Dianne Ralston






                
Weatherford International plc




By:     /s/ Bernard J. Duroc-Danner        
Name: Bernard J. Duroc-Danner
Title: Chairman, President & CEO







--------------------------------------------------------------------------------

17    Executive Employment Agreement